Citation Nr: 1131607	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected residuals of status-post pelvic fractures.

2.  Entitlement to service connection for rheumatoid arthritis, including as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to October 1984.

This case comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision rendered by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Board remanded the case for further development.


FINDINGS OF FACT

1.  A left hip disorder is not proximately due to or the result of service-connected residuals of status-post pelvic fractures and is not otherwise related to active service.

2.  Rheumatoid arthritis is not proximately due to or the result of any service-connected disability and is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder, including as secondary to service-connected residuals of status-post pelvic fractures, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2010).

2.  The criteria for service connection for rheumatoid arthritis, including as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal. Corrective Dingess/Hartman notice was later issued in March 2010, and the claims were thereafter readjudicated in June 2011.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  However, the Veteran was never specifically informed of the evidence needed to substantiate a claim based on secondary service connection.  

Except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the Veteran, a reasonable person would be able to understand what evidence was necessary to substantiate the claims.  Furthermore, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427   (2006).  For all of these reasons, it is determined that the Veteran had a meaningful opportunity to participate effectively in the processing of the claims. 

Further, statements made by the Veteran suggest actual knowledge of the evidence needed to support a claim based on secondary service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  For example, in his August 2003 claim, he attributed left hip disorder to the altered gait due to his service-connected residuals of status-post pelvic fractures, and he attributed his rheumatoid arthritis to overworking his body through the years with his service-connected injuries.  Thus, any VCAA notice error in regard to the secondary aspect of the claims is deemed harmless and does not preclude appellate consideration of the pending claims.  See Shinseki, 129 S. Ct. 1696 (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

In the July 2010 remand, the Board requested that the RO obtain any VA treatment records from the Philadelphia VA Medical Center (VAMC) since 2009 and afford the Veteran VA examinations to determine whether his left hip disorder and rheumatoid arthritis are related to service or a service-connected disability.  The RO obtained the requested records and afforded him an examination in August 2010.  Although the examiner noted that only one (of two) volume of the claims file was available for review, the examiner pointed out that the volume contained the service treatment records (the lack of which during the first examination was the main basis for remanding the left hip disorder).  Similarly, although the VA treatment notes associated with the claims file were not made available to the examiner, his review of the Philadelphia VAMC's electronic records indicates that he had access to an electronic copy of all of the Veteran's VAMC records, including those in the claims file.  The examiner then provided opinions that were responsive to the Board's request.  Thus, the Board finds that the RO substantially complied with the July 2010 remand. See Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Left Hip Disorder

The Veteran contends that he has a left hip disorder due to his service-connected residuals of status-post pelvic fractures.  He attributes his left hip disorder to the altered gait due to his service-connected pelvic fractures.  

At the outset, the Board notes that the Veteran's service treatment records fail to show any complaints or treatment for a left hip disorder, currently diagnosed as avascular necrosis, nor does the post-service evidence support a finding that current left hip problems are attributable to active service.  Indeed, a VA examiner has opined that the Veteran's left hip problems from the injury in service resolved prior to discharge and his current hip disorder is due to post-service events.  Accordingly, service connection on a direct basis is not warranted here.  The Board will now address the Veteran's primary contention, that he has a left hip disorder secondary to his service-connected residuals of status-post pelvic fractures.

After a careful review of the record, the Board finds that the Veteran's left hip disorder, diagnosed as avascular necrosis, is not secondary to his service-connected pelvic fractures.  

The Veteran's service treatment records reflect that he was pinned between two motor vehicles and suffered, among other things, a closed fracture of the left acetabulum to ischium.

The Veteran underwent a VA examination in November 2003.  The report of that examination, however, was found to be inadequate.  In this regard, the examiner did not have the Veteran's service treatment records or post-service VA medical records for review.  

VA treatment notes reflect that he has been diagnosed with avascular necrosis of the left hip.  The diagnosis was made via MRI in August 2006.  An addendum reflects the physician's observation that avascular necrosis can be from many different causes including trauma, alcohol, and prednisone, all of which the Veteran has had.  

An August 2010 VA examination report reflects the examiner's review of the service treatment records and electronic VA medical records.  The examiner noted that the Veteran was caught between two dump trucks and suffered a nondisplaced fracture of the left ischium and acetabulum.  The examiner noted that a November 2008 MRI of the hips showed osteonecrosis involving the femoral heads, but no evidence of femoral head collapse or any other significant hip abnormality.  After examining the Veteran, the examiner provided a diagnosis of avascular necrosis of the left femoral head.  The examiner opined that it is more likely than not that the avascular necrosis cannot be attributed to the traumatic injury the Veteran had in service as he did not fracture the femoral head but rather the acetabulum.  The examiner observed that the Veteran has a documented history of significant alcoholism, which is associated with avascular necrosis.  The examiner then opined that the Veteran's avascular necrosis is just as likely as not associated with his history of alcoholism.  The examiner also noted the Veteran's history of prednisone use and opined that it is just as likely as not that the prednisone the Veteran was given for rheumatoid arthritis is also partially contributory to the avascular necrosis.  

The Board acknowledges that the November 2008 MRI report is not of record.  However, the above examiner relayed the findings of the report, and there is no indication that this is an inaccurate report of the MRI.  Further, the relayed findings are consistent with the report of the earlier August 2006 MRI which is of record.

Given the above, the Board finds that the left hip disorder is not proximately due to or the result of service-connected residuals of status-post pelvic fractures.  In this regard, as the above examiner provided a rationale in support of his conclusion, his opinion is found to be highly probative.  Moreover, no other competent evidence of record refutes his opinion.  

The Board notes the August 2006 addendum in which the physician observed that avascular necrosis can be from many different causes including trauma, alcohol, and prednisone, all of which the Veteran has had.  However, the physician did not actually provide an opinion as to whether the avascular necrosis was due to the in-service trauma.  Further, the VA examiner explained that the site of the avascular necrosis is not the site of the in-service trauma.  Thus, the Board finds the opinion of the VA examiner to be of greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993)

Rheumatoid Arthritis

The Veteran contends that he has rheumatoid arthritis due to his service-connected disabilities.  He attributes his rheumatoid arthritis to overworking his body through the years with his service-connected injuries.  

At the outset, the Board notes that the service treatment records fail to show any complaints or treatment for rheumatoid arthritis, nor does the post-service evidence support a finding that the current rheumatoid arthritis is attributable to active service.  Indeed, a VA examiner has opined that the Veteran's rheumatoid arthritis did not occur or manifest in service.  Accordingly, service connection on a direct basis is not warranted here.  The Board will now address the Veteran's primary contention, that his rheumatoid arthritis is secondary to his service-connected disabilities.  In this regard, service connection is in effect for major depressive disorder, status post fracture of the right radius and ulna, amputation of the distal phalanx of the right great toe, status post pelvic fractures, and bilateral hearing loss.

After a careful review, the Board finds that the Veteran's rheumatoid arthritis is not secondary to any of his service-connected disabilities.  

A January 2003 VA initial rheumatology visit note reflects complaints of joint pain and swelling involving the wrists, fingers, and ankles since 1985.  The Veteran reported that a nodule had been removed from his right Achilles tendon one year ago and it was determined to be a rheumatoid nodule.  After examination, the physician diagnosed the Veteran with symmetrical polyarthritis, likely rheumatoid arthritis.  Subsequent treatment notes show that the Veteran has been diagnosed with rheumatoid arthritis.

As indicated above, the November 2003 VA examination report was inadequate.  In addition to not having the Veteran's service treatment records or post-service VA medical records for review, the examiner did not provide a rationale for the opinion that the Veteran's rheumatoid arthritis would have absolutely no relationship to his compensable disorders.  Thus, another examination was requested.

The August 2010 VA examination report reflects the examiner's review of the service treatment records and electronic VA medical records.  The examiner noted that the Veteran was caught between two dump trucks and suffered a fracture of the inferior pubic ramus on the right side and nondisplaced fractures of the ischium and acetabulum bilaterally.  The examiner observed that the service treatment records show no other evidence of any condition that might be subsequently identified as rheumatoid arthritis.  The examiner noted that the Veteran was first identified as having multiple finger swelling and inflammation in a July 2001 VA treatment note, with a subsequent biopsy of a mass that turned out to be a rheumatoid nodule.  The examiner commented that the Veteran was then lost to follow-up, noting that the Veteran did not explain why he was not seen until January 2003 for the initial rheumatology visit.  After examining the Veteran, the examiner provided a diagnosis of rheumatoid arthritis.  The examiner opined that it is more likely than not that the Veteran's rheumatoid arthritis did not occur in, was manifested in, or was aggravated by service, or is in any way related to service.  The examiner explained that there is no evidence in the medical records of any condition that could subsequently be identified as rheumatoid arthritis.  The examiner added that rheumatoid arthritis is not known to be connected in any way to major depressive disorder, status post fracture of the right radius and ulna, amputation of the distal phalanx of the right great toe, pelvic fractures, or bilateral hearing loss.  The examiner observed that rheumatoid arthritis is a disease of unknown etiology but there is no evidence that it is related to any of the above conditions.

The Board acknowledges that the July 2001 VA treatment note is not of record.  However, the above examiner relayed the substance of the note, and there is no indication that this is an inaccurate report of the note.  

Given the above, the Board finds that the rheumatoid arthritis is not proximately due to or the result of a service-connected disability.  In this regard, as the above examiner provided a rationale in support of his conclusion, his opinion is found to be highly probative.  Moreover, no other competent evidence of record refutes his opinion.  

Both Disabilities

The Board notes that the Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the Veteran has dated the onset of symptoms to after separation from service, and the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, he is not competent to address etiology in the present case.  As discussed above, the medical evidence shows that his left hip disorder is due to his history of alcoholism or prednisone use and his rheumatoid arthritis is not due to any of his service-connected disabilities.

The Board also acknowledges the Veteran's statement in the January 2003 VA treatment note that he has had joint pain and swelling involving the wrists, fingers, and ankles since 1985, shortly after discharge from service.  The Board reiterates that he is competent to give evidence about observable symptoms such as pain.  Layno, 6 Vet. App. 465.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he claims to have experienced continuous pain due to rheumatoid arthritis since shortly after discharge from service, he is not found to be credible.  Again, his service treatment records do not reflect any complaints of rheumatoid arthritis.  There is no medical evidence of rheumatoid arthritis after discharge until July 2001.  On his claim for benefits, he stated that he developed rheumatoid arthritis after years of working with his service-connected injuries, indicating an onset many years after discharge from service.  Lastly, if he had experienced rheumatoid arthritis continuously since shortly after discharge from service, it would be reasonable to expect that he would have filed a disability claim much sooner than in August 2003.  For all these reasons, the Board finds that the statement alleging or implying continuity of symptoms is not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the rheumatoid arthritis to active service.

Thus, service connection for a left hip disorder and rheumatoid arthritis is denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disorder, including as secondary to service-connected residuals of status-post pelvic fractures, is denied.

Service connection for rheumatoid arthritis, including as secondary to service-connected disabilities, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


